t c no united_states tax_court kevin b kimberlin and joni r steele et al petitioners v commissioner of internal revenue respondent docket nos filed date x and y entered into a private_placement agreement pursuant to which x would serve as the placement agent for the sale of y’s preferred_stock y did not adhere to the agreement a dispute ensued and was later settled pursuant to the settlement agreement in y issued to x warrants to purchase shares of y preferred_stock in the warrants were exercised r in his notices of deficiency determined that the warrants were transferred in_connection_with_the_performance_of_services and the income from the warrants is taxable in pursuant to sec_83 sec_1 cases of the following petitioners are consolidated herewith kevin kimberlin partners ltd partnership kevin b kimberlin tax_matters_partner docket no and spencer trask co and subsidiary f k a spencer trask holdings inc and subsidiary docket no held r’s determination is in error because the warrants were not transferred in_connection_with_the_performance_of_services held further the warrants had an ascertainable fair_market_value on the date of grant in and are therefore taxable in that year solomon leo warhaftig david lederkramer specially recognized peter adebanjo specially recognized and andre castaybert specially recognized for petitioners lydia branch shawna early and fredrick mutter for respondent opinion foley judge the issues for decision in these cases are whether warrants issued to petitioners in accordance with a settlement and release agreement were transferred in_connection_with_the_performance_of_services and therefore constitute taxable_income pursuant to sec_83 the warrants had a readily_ascertainable_fair_market_value in on the date of grant or in the year of exercise and the payment to kevin unless otherwise indicated all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure kimberlin ie the warrants transferred to him by spencer trask is a constructive_dividend return_of_capital or capital_gain background kevin kimberlin mr kimberlin is an investment banker and an 87-percent shareholder of spencer trask co spencer trask kevin kimberlin ltd partners kimberlin partners is a tefra partnership that was established on date mr kimberlin is the sole general_partner with a 1-percent interest the remaining interests in kimberlin partners are held by entities partly or wholly owned by mr kimberlin ciena corp ciena a delaware corporation was formed in to develop and market dense wavelength division multiplexing systems for long-distance fiberoptic telecommunications networks ciena in need of financing planned several private stock offerings and a subsequent initial public stock offering the relationship between mr kimberlin and ciena began in when mr kimberlin through inno co a new york-based investment_company that is wholly owned by mr kimberlin provided ciena with dollar_figure in seed capital and a dollar_figure letter_of_credit pursuant to a stock subscription agreement on date ciena entered into an exclusive private_placement agreement ppa with spencer trask ventures ventures ventures a new york-based investment banking firm that specializes in obtaining early-stage financing for technology companies is a wholly owned subsidiary of spencer trask the terms of the ppa provided that ventures would attempt to raise dollar_figure million to dollar_figure million through a private_placement offering of ciena stock in exchange for such services ciena agreed to pay ventures a cash commission equal to percent of the amount raised and issue ventures warrant sec_3 to purchase a number of shares ie based on the number of shares sold in the offering the warrants were exercisable for a period of years at dollar_figure per share on date ciena and ventures amended the ppa to allow another investment banking firm to serve as the placement agent for the offering of ciena series a convertible preferred_stock these changes were memorialized by an amended private_placement agreement ppa the ppa provided that following ciena’s series a convertible preferred_stock offering ventures would serve as the placement agent in the offering of warrants also referred to as stock warrants are similar to stock_options they are certificates that allow the owner to purchase a specified number of shares at a specified time for a specified price whereas stock_options are normally granted to employees warrants are granted to the general_public they are typically options to purchase stock over a long period and are freely transferable instruments black’s law dictionary 8th ed ciena series b convertible preferred_stock series b offering pursuant to the ppa ciena was obligated to pay ventures a cash commission and warrants to purchase a number of shares ie based on the number of shares sold in the offering of series b convertible preferred_stock in addition the agreement provided in the event ciena does not at its option proceed with the offering on the terms set forth herein ciena will issue to ventures a warrant exercisable for a period equal to the earlier of x three years or y the occurrence of an initial_public_offering to purchase up to big_number shares of series a preferred at a price of dollar_figure per share ciena subsequently decided not to use ventures as the placement agent for its series b offering instead it sold its series b stock through direct sales methods to institutional and noninstitutional investors in date ciena sold big_number shares of series b stock for dollar_figure per share and received a subscription for another million shares and in january and date sold an additional big_number shares of series b stock for dollar_figure per share ciena did not adhere to the ppa and as a result ventures did not have the opportunity to and did not perform any services for ciena ciena asserted that the only redress available to ventures for ciena’s failure to use ventures as the placement agent for the series b offering was the damages determined pursuant to the liquidated_damages clause in the ppa on date ciena sent a letter to ventures terminating the ppa and enclosed a warrant for big_number shares of ciena series a convertible preferred_stock following ciena’s termination of the ppa a dispute arose between ciena and ventures ventures asserted that as a result of ciena’s breach of the ppa ciena was liable for full compensatory_damages rather than the liquidated_damages delineated in the agreement on date ciena and ventures settled their dispute pursuant to a settlement and release agreement sra the sra provided ciena and each of spencer trask and affiliates agree that as of the date of this agreement the placement agreement as amended to date is hereby terminated and of no further force and effect thus terminating the ppa the sra also provided for the issuance of warrants to ventures exercisable for an aggregate of big_number shares of convertible preferred_stock series b of ciena corporation at dollar_figure per share the exercise period for the sra warrants was the earliest to occur of years from the date of the sra the consummation of any public offering of the company’s stock or the sale of all or substantially_all of the company’s assets the sra further provided for ciena to pay dollar_figure of legal fees ventures incurred in preparation of documents relating to the ppa and the ppa in addition spencer trask ventures and each of its affiliates agreed to forever release acquit and discharge ciena of and from the spencer trask claims and from any and all causes of action following the execution of the sra ventures designated mr kimberlin to receive warrants to purchase big_number shares of ciena stock spencer trask to receive warrants to purchase big_number shares and laura mcnamara to receive warrants to purchase big_number shares on date upon mr kimberlin’s request ciena reissued to kimberlin partners the warrants to purchase big_number shares following a 5-for-1 stock split in date the warrants to purchase big_number shares at dollar_figure per share were converted into warrants to purchase big_number shares at an exercise price of cents per share on date spencer trask and kimberlin partners exercised all of the warrants and purchased big_number shares of ciena series b convertible preferred_stock checks totaling dollar_figure were paid to ciena on the date of exercise the mean selling_price per share of ciena preferred_stock was dollar_figure on date ciena held its initial_public_offering the mean selling_price per share of ciena common_stock on that date was dollar_figure spencer trask did not report on its originally filed return income from the receipt of warrants nor did it report income from the exercise of the warrants on its return in date spencer trask filed an amended_return relating to and reported dollar_figure of income relating to the receipt of the warrants on date respondent mailed a notice_of_deficiency to spencer trask the notice_of_deficiency determined that pursuant to sec_83 and sec_61 the warrants received by spencer trask resulted in dollar_figure of taxable_income in ie the year the warrants were exercised mr and mrs kimberlin did not report income from the receipt of warrants on their originally filed return nor did they report on their return income from the exercise of the warrants in date mr and mrs kimberlin filed an amended tax_return relating to in which they reported dollar_figure of income relating to the receipt of the warrants on date respondent mailed separate notices of deficiency to mr and mrs kimberlin the notices of deficiency determined that in mr kimberlin received a dividend from spencer trask of dollar_figure relating to the exercise of warrants after mr kimberlin received warrants pursuant to the terms of the sra the warrants were reissued in accordance with mr kimberlin’s request to kimberlin partners kimberlin partners exercised those warrants on date for big_number ciena shares and in sold the shares kimberlin partners reported the sale of the ciena stock on schedule d of its form_1065 u s return of partnership income on date respondent mailed to the tax_matters_partner of kimberlin partners and to each partner a notice of final_partnership_administrative_adjustment fpaa the fpaa determined that in the partnership was entitled to an increased basis for the big_number shares of ciena stock purchased with the warrants issued to kimberlin partners in on date mr and mrs kimberlin while residing in greenwich connecticut filed their petition with the court seeking review of the notice_of_deficiency that same day kevin kimberlin tax_matters_partner for kimberlin partners ltd partnership filed a petition seeking review of respondent’s fpaa at the time of the petition the partnership maintained its principal_place_of_business in greenwich connecticut on date spencer trask whose principal_place_of_business was new york new york filed its petition with the court seeking review of the notice_of_deficiency on date the court granted the parties’ joint motion to consolidate these cases discussion i applicable law pursuant to sec_83 the warrants are taxable as income if they were issued to ventures in_connection_with_the_performance_of_services sec_83 whether property is transferred in_connection_with_the_performance_of_services is essentially a question of fact 85_tc_663 affd 806_f2d_169 8th cir sec_1_83-3 income_tax regs provides property transferred to an employee or an independent_contractor in recognition of the performance of or the refraining from performance of services is considered transferred in_connection_with_the_performance_of_services within the meaning of sec_83 the transfer of property is subject_to sec_83 whether such transfer is in respect of past present or future services ventures was prevented by virtue of ciena’s breach from performing services it very much wished to perform the warrants were issued to ventures pursuant to the sra and not in recognition of the performance of or the refraining from the performance of ventures’ past present or future services indeed respondent stipulated that ventures never performed any services for ciena in short the requisite connection between the issuance of the warrants and the performance of services does not exist thus sec_83 is inapplicable respondent’s contentions throughout the course of the litigation were inconsistent confusing and unconvincing initially at trial respondent contended that the payments made pursuant to the sra were payments for ventures to refrain from the performance of services but he later contended that the payments were made pursuant to an employment contract in his opening brief respondent changed his position and contended that although spencer trask received a warrant to purchase big_number shares of ciena series b stock rather than the big_number shares of series a stock specified in the liquidated_damages clause the warrants were granted as a result of the triggering of the liquidated_damages clause emphasis added none of these positions however are supported by the facts in his reply brief respondent continued his quest for a plausible contention he first suggested that the parties renegotiated a larger liquidated_damages amount rather than settle a breach of contract claim a contention squarely at odds with the plain language of the sra ultimately respondent formed a coherent yet flimsy contention asserting that the warrants were transferred in connection with ventures’ performance rather than its refraining from performance of services in his reply brief respondent states the essential facts in this case which support a finding that the warrants were transferred in_connection_with_the_performance_of_services are there was an employment contract the ppa that required ventures to perform underwriting services and required ciena to transfer cash and warrants to ventures for the performance of such services the sole consideration to be furnished by ventures was investment banking services ciena’s intent was to secure the services of ventures ventures was available to perform the services as a placement agent at the time ciena opted not to use its services ventures at least engaged in preparatory work and was reimbursed dollar_figure for preparation of documents related to the ppa and the warrants at issue were granted to ventures as a result of the triggering of the liquidated_damages clause contained in the employment contract these essential facts simply fail to support respondent’s position number sec_1 through merely state that a contract existed and describe the intent of the parties in performing the contract in support of number ie respondent’s recitation of the fact that ventures was available to perform the services respondent cites sec_1_280g-1 income_tax regs inapplicable regulations relating to parachute payments number emphasizing legal fees ventures incurred relating to the ppas is not a pertinent fact finally number returns to the specious contention respondent presented in his opening brief that the warrants were issued as a result of the liquidated_damages clause even if a connection was established by virtue of the warrants in the liquidated_damages clauses of the ppas all such connections were severed by the sra which superseded the ppas ii determination of the warrants’ ascertainable fair_market_value because sec_83 is not applicable the transferred warrants are taxable in the year of grant if they had an ascertainable fair_market_value at that time see sec_61 sec_1_1001-1 income_tax regs the fair_market_value of property is a question of fact and only in rare and extraordinary cases will property be considered to have no fair_market_value 93_tc_623 sec_1 a income_tax regs respondent’s expert testified that the warrants for ciena stock had no ascertainable fair_market_value on the date of grant he was not credible once the court qualified him as an expert the performance of respondent’s expert a former ski instructor went downhill fast he inaccurately stated his credentials repeatedly contradicted himself inappropriately relied on a colleague not disclosed in his report and insisted that multiple errors in his report were the fault of his editor his lack of analytical rigor is exemplified by the fact that he did not realize until cross-examination that the entirety of the supporting text he relied on in the fourth edition of a particular textbook had been deleted from the sixth and current edition indeed he conceded that two of the textbooks upon which he relied were years old and two editions out of date in his analysis of whether ciena stock had an ascertainable fair_market_value respondent’s expert inexplicably insisted that contemporaneous arm’s-length sales of ciena series b stock ie the big_number shares ciena sold in and for dollar_figure per share were not pertinent in determining the stock’s fair_market_value he stated i don’t know if the relevant facts can show a value of dollar_figure to be prudent and reasonable it’s just unclear there’s no fact pattern to suggest the dollar_figure is reasonable other than there’s unrelated parties transacting a negotiated price emphasis added when the court later questioned whether he was trying to determine fair_market_value respondent’s expert stated that fair_market_value could not be determined as a certified financial analyst he was obligated to follow a higher standard and he attempted to determine the intrinsic value of the warrants in sum we find respondent’s expert’s report and testimony of no value see 86_tc_547 opinion testimony must be weighed in the light of the pursuant to sec_7491 petitioners have the burden_of_proof unless they introduce credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure demonstrated qualifications of the expert and all other evidence of value petitioners’ expert founder of an economic consulting company was credible consistent and highly qualified in determining a fair_market_value for the warrants he began his analysis with a consideration of the big_number shares of series b stock ciena sold in and for dollar_figure per share he then applied prudent valuation techniques ie focusing on venture capitalist benchmark rates of return to arrive at a fair_market_value on the date of grant of cents per share accordingly we find that there was an ascertainable fair_market_value for the warrants on the date of grant the value of the warrants was includable in and respondent erred in determining a deficiency when the warrants were exercised in iii warrants as dividend income to mr kimberlin pursuant to sec_61 gross_income includes dividends the term dividend is defined in sec_316 as a distribution_of_property by a corporation to its shareholders out of its earnings_and_profits there is no requirement that the dividend be formally declared or even intended by the corporation 89_tc_1010 affd 914_f2d_396 3d cir any portion of a distribution which is not a dividend is applied to the adjusted_basis of the shareholder’s stock and to the extent it exceeds the adjusted_basis of the stock is treated as gain from the sale_or_exchange of property sec_301 - a mr kimberlin received the warrants as a distribution from spencer trask in when a distribution is a distribution other than cash the fair_market_value of the property is determined as of the date of distribution sec_1_301-1 income_tax regs see 84_tc_1192 thus the warrants mr kimberlin received should be valued at the time of receipt ie see sec_1_301-1 income_tax regs we previously determined that the warrants had an ascertainable fair_market_value at the time of distribution and thus they were taxable_income to mr kimberlin upon their receipt in contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered for petitioners
